The opinion of the court was delivered by
Isham, J.
The principles involved and decided in the cases of Chase v. Elkins, 2 Vt. 290, and Tillotson v. McCrillis, 11 Vt. 477, seem to dispose of the questions arising in this-case. In the first case it was held that a father may relinquish to his minor son his right to his time andAarnings, and that property purchased by the minor and payed for by such earnings can be held by him as against the creditors of the father. In the second case it was held that such a contract is valid for a part as well as for the whole period of the son’s minority. If property acquired in that manner can be held by the minor, so that it cannot be attached by the creditors of the father, the conclusion necessarily follows that debts due the minor for his services or earnings are equally to be protected from attachment under the trustee process. The principle upon which the right of the father to relinquish to his minor son his right to his time and earnings during his minority rests, is the presumed benefit wbioh the minor himself may derive from *517it. As was observed by Justice Hutchinson, in Chase v. Elkins, the father should have this right, that he may consult the capacity and inclination of his son, and direct the whole for their mutual interests. The law specifies no period during the minority of the son in which that right may not be exercised by the father. The whole matter is left to the care and discretion of the father as his natural guardian. The right of the father to relinquish his right to the time and earnings of his minor son has at all times been exercised, in placing the son as an apprentice to some useful trade, or to acquire a professional education, and we apprehend no one will question the right of the father to exercise his own judgment and discretion in cases of that kind, and at any period of the son’s minority. ' The same right must exist in cases of this kind. Whether it is competent for the father to rescind the contract giving to his minor son his time and earnings, so that he can afterwards claim them, is not now a question arising in the case. It is sufficient to observe t-hat when such a contract is made by the father with his minor son, and that contract is unrescinded by the father, it is binding on third persons. When third persons have contracted for 'the services of the minor, knowing that his time and services have been given to him, and that he is entitled to his earnings, it is not for them to avoid payment to the minor of the surd agreed to be paid by questioning the right of the father to give 1ns son the benefit of whatever he can earn by liis labor. There is no more propriety in courts of law interfering with such an arrangement, whatever may be the age of the minor, than with any other domestic arrangement which the father, in the exercise of his discretion, may deem best to make for the general interest of his family. The case under consideration falls within these general principles. The fact is stated in the case that Michael Bray gave to the plaintiff, his son, then a minor between thirteen and fourteen years of age, his time and earnings, in consideration of some property which had been given to the plaintiff during his infancy, and which had been used by the father. The jury have found that the defendant hired the plaintiff to work for him for the sum of seven dollars per month, and for his labor agreed to pay the money to him, and not his father. The contract itself was made by the *518father in behalf of his son, and with an express understanding with the defendant that he had given his son his time, and that his wages belonged to, and were to be paid to him. Under those circumstances we can entertain no doubt as to the right of the plaintiff to sustain this action.
We perceive no error in the neglect of the court to charge the jury, that if the contract of the father with his son was merely colorable, that the plaintiff was not entitled to recover. In the first place it does not appear from the case that any evidence was introduced showing that the time and labor of the son was given to him by his father for the purpose of avoiding the claims of his creditors; and without such evidence tending to prove that fact, the court were under no obligations to- charge the jury on that subject. In the second place, if we were to consider that such a contract could be avoided on the ground of fraud, still, it does not appear that the plaintiff in that trustee process was a creditor of the plaintiff’s father at the time he gave his son his time and earnings. The fact is expressly stated in the case that there was no evidence showing such indebtedness at that time. A subsequent creditor cannot avoid such a contract. That point was expressly determined in the case of Chase v. Elkins. Judge Hutchinson in that case observed that, “the creditor must show his claim prior to that contract, or he cannot complain of it as a fraud upon him; and as that does not appear, the question of fraud in fact does not arise.
We think the judgment of the county court must be affirmed.